Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed July 1, 2021.

Drawings
The drawing correction of September 21, 2020 and March 8, 2021 have been approved.

Specification
The amendment filed July 1, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
1) “at least one peripheral profile . . . glued directly to at least one pane of glass as set forth on lines 16-19 of claim 1 and 
2) “each respective said handle (4) is interchangeable with each respective said central post” on lines 29-30 of claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure fails to provide support for the concept of gluing the peripheral profile directly to at least one pane of glass as set forth on lines 16-19 of claim 1.  See figures 3 and 4 which show an additional element between the peripheral profile 7 and each of the panes of glass which would prevent the direct gluing of the peripheral profile to any one of the panes of glass.  Moreover, there is no mention of gluing or adhesive in the original disclosure.  Additionally, the original disclosure fails to provide support for each handle being interchangeable with each central post as set forth on lines 29-30 of claim 1.  There is no mention of interchangeability in the original disclosure and it is unclear exactly what meant by interchangeability.

    PNG
    media_image1.png
    1246
    922
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “a respective peripheral fixed frame of said at least one peripheral fixed frame” on lines 6-7 of claim 1 render the claims indefinite because it is unclear how there can be a respective peripheral fixed frame when the applicant has set forth that the peripheral fixed frame is a single frame.  Recitations such as “a respective said profile” on lines 8-9 of claim 1 render the claims indefinite because it is unclear how there can be a respective profile when the frame comprises a single profile.  Recitations such as “each respective said central post (5) and respective said handle (4) has a visible width of at least 1 mm and at most 5 mm” on lines 25-27 render the claims indefinite because it is unclear if the applicant is setting forth that each central post has a visible width of at least 1 mm and at most 5 mm and that each handle has a visible width of at least 1 mm and at most 5 mm or if the applicant is setting forth that each respective central post and handle together have a visible width of at least 1 mm and at most 5 mm.  Recitations such as “said aluminum” on line 27 of claim 1 render the claims indefinite because they lack antecedent basis.  Note that the applicant has only set forth 

Allowable Subject Matter
Claims 1-7 and 9-16, as best understood by the examiner, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is an examiner’s statement of reasons for allowance:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to 

Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are moot in view of the indication of allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634